Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 06/28/2021.
Claims 1-10 are pending.

	Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2020-114205, filed on 07/01/2020.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1: “controller” which receites a generic placeholder coupled with function language “change a display form of each 10development component and display each development component on the display in accordance with a request to change a display magnification”. A review of the specification shows that [0039] corresponds to the structure of the controller.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boys et al. (US 2015/0106758 A1).

Regarding claim 1, Boys et al. discloses A system for providing a software development environment to develop software by combining a plurality of development components, the 5system comprising an information processing apparatus that includes a display and a controller, wherein 
the display is configured to display a user interface on which the plurality of development components is placed (Boys et al. illustrates in Fig. 7 a display of a canvas with a menu along with a flowsheet containing multiple components [0085] for simulating industrial processes [0037]), 
the controller is configured to change a display form of each 10development component and display each development component on the display in accordance with a request to change a display magnification (Boys et al. [0112]-[0114] discloses configuring the information to be displayed by the model editor is based on the semantic zoom. Where the model editor is controlled by a controller [0007]), and 
each development component is displayed in a display form that includes less information when the display magnification is below a predetermined magnification than when the display magnification is equal to 15or greater than the predetermined magnification (Boys et al. [0113]-[0114] discloses when a semantic zoom threshold is crossed based on zooming in or out, additional data is either additionally displayed or no longer displayed. Where Fig. 16 illustrates the different elements within the canvas with just the names of the elements as a particular zoom threshold has been crossed and Fig. 17 illustrates additional property info for each component as the zoom threshold zooming in has been crossed), and each development component is displayed in a display form that includes a corresponding icon regardless of the display magnification (Boys et al. Fig. 16 and Fig. 17 illustrate that regardless of the zoom operation the icons for the components are always displayed).

Regarding claim 2, The system for providing a software development 20environment of claim 1, wherein each development component is displayed in a display form that does not include a property pertaining to the development component when the display magnification is below a first threshold, and each development component is displayed in a display form that includes the property when the display magnification is equal to or greater than the first 25threshold (Boys et al. [0113]-[0114] discloses when a semantic zoom threshold is crossed based on zooming in or out, additional data is either additionally displayed or no longer displayed. Where Fig. 16 illustrates the different elements within the canvas with just the names of the elements as a particular zoom threshold has been crossed and Fig. 17 illustrates additional property info for each component as the zoom threshold zooming in has been crossed).

Regarding claim 9, it’s directed to a method having similar limitations cited in claim 1. Thus claim 9 is also rejected under the same rationale as cited in the rejection of claim 1 above.

Regarding claim 10, it’s directed to a non-transitory computer readable medium having similar limitations cited in claim 1. Thus claim 10 is also rejected under the same rationale as cited in the rejection of claim 1 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boys et al. (US 2015/0106758 A1) in view of Peters et al. (US 2013/0191767 A1).

Regarding claim 3, Boys et al. teaches The system for providing a software development environment of claim 2, 
Boys et al. lacks explicitly
wherein each development component is displayed in a display form that does not include a name of the development component 30when the display magnification is below a second threshold, each development component is displayed in a display form that includes the name when the display magnification is equal to or greater than the second threshold, and the second threshold is lower than the first threshold.
Peters et al. 
wherein each development component is displayed in a display form that does not include a name of the development component 30when the display magnification is below a second threshold (Peters et al. [0017] discloses zoom-out operation which results in displaying less information by crossing a threshold level as illustrated in Fig. 8 800A which shows icons without their corresponding names), each development component is displayed in a display form that includes the name when the display magnification is equal to or greater than the second threshold (Peters et al. Fig. 8 800B illustrates the icons with their corresponding names based on a zoom-in operation which would have crossed a threshold), and the second threshold is lower than the first threshold (Peters et al. Fig. 8 illustrates the different levels being crossed based on a zoom-in and zoom-out operations.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boys et al. to incorporate the teachings of Peters et al. to “wherein each development component is displayed in a display form that does not include a name of the development component 30when the display magnification is below a second threshold, each development component is displayed in a display form that includes the name when the display magnification is equal to or greater than the second threshold, and the second threshold is lower than the first threshold.” in order to enhance readability of components based on user desire and further enable better comprehension during development.

Regarding claim 6, Boyes et al. discloses The system for providing a software development environment of claim 2, 
Boys et al. lacks explicitly 
wherein an information amount of the property is increased to be higher when the display magnification is equal to or greater 15than a fourth threshold than when the display magnification is below the fourth threshold, and the fourth threshold is higher than the first threshold.
Peters et al. teaches
wherein an information amount of the property is increased to be higher when the display magnification is equal to or greater 15than a fourth threshold than when the display magnification is below the fourth threshold, and the fourth threshold is higher than the first threshold (Peters et al. Fig. 8 illustrates the icons with more and more detailed icon data based on a zoom-in operation which cross the different threshold levels. Where level 4 would be higher than level 1 threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boys et al. to incorporate the teachings of Peters et al. to “wherein an information amount of the property is increased to be higher when the display magnification is equal to or greater 15than a fourth threshold than when the display magnification is below the fourth threshold, and the fourth threshold is higher than the first threshold” in order to enhance readability of components based on user desire and further enable better comprehension during development.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boys et al. (US 2015/0106758 A1) in view of Peters et al. (US 2013/0191767 A1) and further in view of Singh et al. (US 2014/0354650) and further in view of Cifra (US 2011/0225524 A1).

Regarding claim 4, Boys et al. in view of Peters et al. combination teaches The system for providing a software development environment of claim 3, wherein P0211871-ZZ (27/30)- 28 –
the combination lacks explicitly
the plurality of development components includes at least two development components that are associated with the same icon and are connected to the same destination development component, and 
the at least two development components are integrated by a 5corresponding integrated object and displayed when the display magnification is below a third threshold.
Singh et al. teaches
the plurality of development components includes at least two development components that are associated with the same icon and are connected to the same destination development component, the at least two development components are integrated by a 5corresponding integrated object (Singh et al. Fig. 2 illustrates the three diamond nodes connected to the same destination square node. Further Fig. 3 element 86 illustrates integrating the same nodes into a stacked node), and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Singh et al. to “the plurality of development components includes at least two development components that are associated with the same icon and are connected to the same destination development component, the at least two development components are integrated by a 5corresponding integrated object” in order to in order to minimize clustering on a screen and efficiently display the graphical program to allow the developer an easier comprehension of the program.
Cifra teaches
the at least two development components are integrated by a 5corresponding integrated object and displayed when the display magnification is below a third threshold (Cifra [0109] teaches collapsing or expanding nodes from graphical subprogram as illustrated in Fig. 10A and 10B. Further [0116] teaches based on the magnification of the graphical program, the combined nodes may be automatically expanded to its corresponding graphical program).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified combination to incorporate the teachings of Cifra to “the at least two development components are integrated by a 5corresponding integrated object and displayed when the display magnification is below a third threshold” in order to minimize clustering on a screen and efficiently display the graphical program to allow the developer an easier comprehension of the program.

Regarding claim 5, the combination teaches The system for providing a software development environment of claim 4, 
the combination lacks
wherein the integrated object is displayed in a 10display form that includes the number of integrated development components.
	Singh et al. teaches
wherein the integrated object is displayed in a 10display form that includes the number of integrated development components (Singh et al. Fig. 3 elements 86, 84, 88 and 90 teaches the integrated elements along with the number of elements within each integrated component)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified combination to incorporate the teachings of Singh et al. to “wherein the integrated object is displayed in a 10display form that includes the number of integrated development components” in order to minimize clustering on a screen and efficiently display the graphical program to allow the developer an easier comprehension of the program.

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boys et al. (US 2015/0106758 A1) in view of Peters et al. (US 2013/0191767 A1) and further in view of Mayou et al. (US 2015/0120317 A1).

Regarding claim 7, the combination teaches The system for providing a software development environment of claim 6, 
the combination lacks
wherein the information amount of the property is 20increased based on an operation history pertaining to the plurality of development components when the display magnification is equal to or greater than the fourth threshold.
Mayou et al. teaches
wherein the information amount of the property is 20increased based on an operation history pertaining to the plurality of development components when the display magnification is equal to or greater than the fourth threshold (Mayou et al. [0071] teaches the concept displaying amount of data based on 2hours of operation for instance in which the display may further be based on the magnification level).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified combination to incorporate the teachings of Mayou et al. to “wherein the information amount of the property is 20increased based on an operation history pertaining to the plurality of development components when the display magnification is equal to or greater than the fourth threshold.” in order to efficiently display only relevant data and prevent wasted display space of irrelevant data.

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boys et al. (US 2015/0106758 A1) in view of Phukan (US 2011/0246635 A1).

Regarding claim 8, Boys et al. discloses The system for providing a software development 25environment of claim 2, 
Boys et al. lacks explicitly
wherein when a mouseover operation is performed on any development component among the plurality of development components, a property pertaining to the development component subjected to the mouseover operation is displayed regardless of the display magnification.
Phukan teaches
wherein when a mouseover operation is performed on any development component among the plurality of development components, a property pertaining to the development component subjected to the mouseover operation is displayed regardless of the display magnification (Phukan [0076] teaches  information/details of nodes may be displayed when the user moves over the node).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boys et al. to incorporate the teachings of Phukan to “wherein when a mouseover operation is performed on any development component among the plurality of development components, a property pertaining to the development component subjected to the mouseover operation is displayed regardless of the display magnification” in order to efficiently display necessary information for the corresponding node to save developer time during development and debugging.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noor Alkhateeb whose telephone number is (313)446-4909.  The examiner can normally be reached on Monday – Friday 7:30-4:30 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on (571)272-3721.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.

/NOOR ALKHATEEB/Patent Examiner, Art Unit 2193                                                                                                                                                                                                        

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193